Name: 84/326/EEC: Commission Decision of 14 June 1984 concerning the establishments in Belize from which Member States may authorize the importation of fresh meat
 Type: Decision_ENTSCHEID
 Subject Matter: agri-foodstuffs;  health;  animal product
 Date Published: 1984-06-29

 Avis juridique important|31984D032684/326/EEC: Commission Decision of 14 June 1984 concerning the establishments in Belize from which Member States may authorize the importation of fresh meat Official Journal L 170 , 29/06/1984 P. 0079 - 0079 Spanish special edition: Chapter 03 Volume 31 P. 0104 Portuguese special edition Chapter 03 Volume 31 P. 0104 *****COMMISSION DECISION of 14 June 1984 concerning the establishments in Belize from which Member States may authorize the importation of fresh meat (84/326/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine animals and swine and fresh meat from third countries (1), as last amended by Directive 83/91/EEC (2), and in particular Articles 4 (1) and 18 (1) (a) and (b) thereof, Whereas establishments in non-member countries cannot be authorized to export fresh meat to the Community unless they satisfy the general and special conditions laid down in Directive 72/462/EEC; Whereas Belize has forwarded, in accordance with Article 4 (3) of Directive 72/462/EEC, a list of establishments authorized to export to the Community; Whereas Community on-the-spot visits have shown that the case of these establishments has to be re-examined on the basis of additional information regarding their hygiene standards and their ability to adapt quickly to the Community rules; Whereas, in the meantime and so as to avoid any interruption of existing trade flows, these establishments may be authorized temporarily to continue their exports of fresh meat to those Member States prepared to accept them; Whereas it will therefore be necessary to re-examine and, if necessary, amend this Decision in the light of measures taken to this end and of improvements made; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 1. Subject to the provisions of paragraph 2, Member States shall prohibit the importation of fresh meat coming from establishments in Belize. 2. The Member States may continue to authorize until 31 January 1985 imports of fresh meat coming from establishments officially proposed by the authorities of Belize on 15 November 1982, pursuant to Article 4 (3) of Directive 72/462/EEC, unless a decision is taken to the contrary, in accordance with Article 4 (1) of the abovementioned Directive, before 1 February 1985. The Commission shall forward the list of these establishments to the Member States. Article 2 This Decision shall apply from 1 July 1984. Article 3 This Decision shall be reviewed and, if necessary, amended before 1 November 1984. Article 4 This Decision is addressed to the Member States. Done at Brussels, 14 June 1984. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 302, 31. 12. 1972, p. 28. (2) OJ No L 59, 5. 3. 1983, p. 34.